UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/29 Date of reporting period: 2/29/2012 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Research Growth Fund, Inc. ANNUAL REPORT February 29, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Important Tax Information 39 Board Members Information 41 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Research Growth Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Research Growth Fund, Inc., covering the 12-month period from March 1, 2011, through February 29, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. stock markets faltered at the start of the reporting period in the wake of unexpected shocks stemming from political uprisings in the Middle East and natural disasters in Japan. After a brief rebound, stock prices suffered more severely over the spring and summer of 2011, due primarily to adverse macroeconomic developments ranging from the resurgence of a sovereign debt crisis in Europe to an unprecedented downgrade of long-term U.S. debt securities.These factors triggered a rally among traditional safe havens, while riskier assets such as stocks plunged. Fortunately, better economic news in the fall helped to reverse the downward trend, and equity markets generally rallied over the remainder of the reporting period. Our economic forecast calls for faster U.S. GDP growth in 2012 than in 2011, and we expect the United States to continue to post better economic data than most of the rest of the developed world.An aggressively accommodative monetary policy, pent-up demand in several industry groups and gradual improvement in housing prices appear likely to offset risks stemming from Europe’s troubles and volatile energy prices. As always, we encourage you to talk with your financial adviser about how these developments may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation March 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of March 1, 2011, through February 29, 2012, as provided by Elizabeth Slover, Barry Mills and David Sealy, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended February 29, 2012, Dreyfus Research Growth Fund’s Class A shares produced a total return of 2.49%, Class C shares returned 1.73%, Class I shares returned 2.81% and Class Z shares returned 2.69%. 1 In comparison, the fund’s benchmark, the Russell 1000 Growth Index, produced a total return of 7.62% over the same period. 2 Although equity markets advanced during the reporting period, a variety of macroeconomic developments caused high levels of volatility and sudden shifts in investor sentiment.The fund’s performance trailed that of the benchmark, primarily due to disappointing results from individual health care, technology and materials holdings. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Current income is a secondary goal. The fund invests in stocks selected by a team of core research analysts, with each analyst responsible for fund investments in his or her area of expertise. These analysts utilize a fundamental, bottom-up research process to identify investments for the fund. The fund invests in those companies in which the analysts have the highest degree of conviction or have identified a strong near-term catalyst for earnings growth or share price appreciation.The analysts, under the direction of the director of the core research team, determine the fund’s allocations among market sectors. The fund’s portfolio is structured so that its sector weightings generally are similar to those of its benchmark. The fund typically sells a security when the research analyst responsible for the investment believes there has been a negative change in fundamental factors surrounding the company, the company has become fully valued, or a more attractive opportunity has been identified. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Economic Concerns Sparked Heightened Market Volatility After rallying early in the reporting period, stocks experienced heightened volatility over the spring and summer of 2011 as investors responded to a number of macroeconomic concerns, including a sovereign debt crisis in Greece that threatened to spread to other members of the European Union, uncertainties regarding the strength and sustainability of the U.S. economic recovery and an unprecedented downgrade of one agency’s credit-rating of long-term U.S. government debt. These issues drove stocks sharply lower from late July through early October. In late 2011 and early 2012, stocks rebounded as underlying economic conditions improved. In particular, the European Union took credible steps to address the region’s problems, and U.S. economic data showed clear signs of improvement, including stronger levels of manufacturing activity, rising employment and greater consumer confidence. In January 2012, most broad equity market indices regained positive territory, and stocks closed out the reporting period moving steadily higher. Disappointments in Health Care and Technology In this volatile market environment, the downturn was especially severe among stocks that failed to meet earnings expectations or that offered less optimistic outlooks. Unfortunately, several of the fund’s health care and technology holdings experienced sharp declines after encountering a variety of difficulties. In the health care sector, pharmaceutical maker Warner Chilcott reported weaker-than-expected sales and issued a cautious outlook as generic drug sales encroached on the company’s branded products. Prospects for biotechnology developer Vertex Pharmaceuticals were undermined when a competitor’s hepatitis treatment demonstrated efficacy in drug trials. Cancer vaccine pioneer Dendreon reported disappointing earnings for its novel, but expensive, prostate cancer therapy. In the technology sector, the fund’s lack of exposure to Microsoft early in the reporting period weighed on relative performance, as did software giant Oracle, which declined as a result of decelerating software license growth, and electronics LED lighting maker Cree , which suffered due to sluggish end-market demand. Finally, in the materials sector, a few chemicals and metals producers, including Mosaic , Cliffs Natural Resources and Freeport-McMoRan Copper & Gold, lost ground due to company-specific problems and concerns about weakening demand. 4 These disappointments were partly offset by encouraging results from other holdings. Most notably, consumer electronics maker Apple rose on the popularity of its latest smartphones and tablet computers. Tobacco company Philip Morris International benefited from higher revenues in Asia. Retailer Macy’s surged amid better-than-expected earnings driven by robust online sales. Grocery chain Whole Foods Market boosted revenues while lowering expenses as more consumers traded up to organic products.Apparel and accessory designer Michael Kors Holdings reported strong year-end holiday sales. Positioned to Benefit from Economic Growth While the U.S. economy appears poised for continued growth, conditions in Europe have remained unsettled despite recent progress. Therefore, we have maintained our focus on leading companies with healthy balance sheets, strong cash flows and solid earnings results.The fund has remained generally sector neutral, relying on research insights into individual companies to drive investment performance.The fund is currently well diversified across industries, with current areas of emphasis including communications equipment within the information technology sector, machinery within the industrials sector, and biotechnology in the health care sector. March 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. It does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through July 1, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — The Russell 1000 Growth Index is a widely accepted, unmanaged large-cap index that measures the performance of those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 9/30/08 (the inception date for Class A and Class C shares respectively), adjusted to reflect the applicable sales load for each share class. The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 9/30/08 (the inception date for Class I shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Z shares of Dreyfus Research Growth Fund, Inc. on 2/28/02 to a $10,000 investment made in the Russell 1000 Growth Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged large-cap index that measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 2/29/12 Inception Date 1
